Citation Nr: 0007452	
Decision Date: 03/20/00    Archive Date: 03/23/00

DOCKET NO.  98-21 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to special monthly pension based on the need for 
the regular aid and attendance of another or at the 
housebound rate.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel

REMAND

The appellant served on active duty from October 1951 to 
September 1955

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from an August 1998 rating decision of the 
Jackson, Mississippi, Florida, Department of Veterans Affairs 
Regional Office (VARO).

Initially, the Board finds that the appellant has submitted 
evidence that is sufficient to justify a belief that his 
claim is well grounded.  38 U.S.C.A. § 5107(a) (West 1991 & 
Supp. 1999) and Murphy v Derwinski, 1 Vet.App. 78 (1990).

The appellant contends that special monthly pension should be 
awarded to him.  He states that he has balance difficulties 
and other disabilities that prevent him from carrying out the 
activities of daily living.  The record shows that the 
appellant was previously granted special monthly pension on 
account of the need for regular aid and assistance from 1976 
to 1982.  At this time, his major disability was multiple 
sclerosis, variously diagnosed as conversion reaction and 
astasia abasia.  The appellant was found mentally incompetent 
in April 1976.  On VA examination in December 1981, the 
appellant was found competent.  By a rating decision dated 
January 1982, VARO determined that the appellant no longer 
met the criteria for special monthly pension based on the 
need for regular aid and attendance, and found that he was 
not housebound.  Therefore, special monthly pension benefits 
were terminated, effective January 31, 1982.

At the time special monthly pension benefits were terminated, 
the appellant's ratable disabilities were listed as multiple 
sclerosis (100%), hypertension (10%), post operative 
residuals of cholecystectomy (0%), seborrheic dermatitis 
(0%), and ruptured lumbar disc (0%).  The combined disability 
rating was 100 percent.

In November 1997, the appellant requested reinstatement of 
special monthly pension benefits.  However, the record later 
developed in connection with that claim contains evidence of 
additional disabilities that have not been rated.  These new 
disabilities include anxiety, chemical imbalance of 
serotonin, diabetes, enlarged prostate, disc bulge with 
radiculopathy, and bladder control problems.

We observe that the law allows for an increased rate of 
pension where an otherwise eligible veteran is in need of 
regular aid and attendance. 38 U.S.C.A. § 1521(d) (West 
1991). A person is considered in need of regular aid and 
attendance if the person is a patient in a nursing home due 
to mental or physical incapacity, or is helpless or blind, or 
so nearly helpless or blind, as to need the aid and 
attendance of another person. 38 U.S.C.A. § 1502(b) (West 
1991);38 C.F.R. § 3.351 (1999). When a veteran does not 
qualify for regular aid and attendance, an increase in 
pension is warranted when in addition to having a single 
permanent disability rated as 100 percent disabling under the 
regular schedular criteria, and without resort to individual 
unemployability, the veteran also has a separate and distinct 
disability, or disabilities, rated as 60 percent disabling 
and which involve different anatomical segments or bodily 
systems as that of the 100 percent disability; or the veteran 
is substantially confined as a direct result of his 
disabilities and the confinement will continue for the 
remainder of his lifetime. 38 U.S.C.A. §§ 1502, 1521(e) (West 
1991); 38 C.F.R. § 3.351(d) (1999).

The United States Court of Appeals for Veterans Claims has 
held that, in adjudicating pension claims, a specific 
percentage evaluation of each of a veteran's various 
disabilities must be assigned.  Roberts v. Derwinski, 2 Vet. 
App. 387 (1992), Talley v. Derwinski, 2 Vet. App. 282 (1992); 
Brown v. Derwinski, 2 Vet. App. 444 (1992), and Abernathy v. 
Derwinski, 3 Vet. App. 461 (1992).  A careful effort to 
assign correct ratings for each disability is necessary in 
this case inasmuch as the criteria for special monthly 
pension at the housebound rate include entitlement criteria 
that may be satisfied through the percentage evaluations 
assigned for the disabilities shown in the record.

Additionally, a review of the evidence of record reflects 
that a VA examination for the purpose of evaluating the need 
for regular aid and attendance or housebound status was not 
conducted.  The Board believes this examination is necessary 
to properly evaluate the claim and, in particular, to 
ascertain the whether the appellant's disabilities render him 
so helpless as to require the regular aid and attendance of 
another person.

We note that decisions of the Board must be based on all of 
the evidence available. Gilbert v. Derwinski, 1 Vet.App. 78 
(1990).  The duty to assist includes the duty to request 
information that may be pertinent to the claim and to develop 
pertinent facts by conducting a thorough medical examination.  
See Littke v. Derwinski, 1 Vet.App. 90 (1990).  Therefore, 
the Board believes that VA treatment records should be 
requested and a VA Aid and Attendance or Housebound Status 
examination should be conducted.

In view of the foregoing, the issue of entitlement to special 
monthly compensation based on a need for regular aid and 
attendance or at the housebound rate is remanded to VARO for 
the following actions:

1. VARO should obtain all VA treatment 
records dated since October 1998 and all 
records of private treatment reported by 
the appellant since November 1996, 
including those records from Drs. Ross 
and Campbell.

2.  VARO should review the record on 
appeal in its entirety and identify each 
ratable disability shown therein.  VARO 
should thereafter assign a percentage 
evaluation to each ratable disability.  
In rating the disabilities, VARO should 
determine whether the medical evidence is 
adequate and, if not, any necessary 
further examinations should be scheduled.  
Notwithstanding, the appellant should be 
scheduled for a VA Aid and Attendance or 
Housebound Status examination.  All 
indicated tests should be accomplished 
and all clinical findings should be 
reported in detail.  The examiners must 
provide a comprehensive report containing 
full rationale for any opinion expressed.  
On the VA Aid and Attendance or 
Housebound Status examination report, the 
examiner should certify whether or not 
the appellant requires regular aid and 
attendance of another person or he is 
housebound in fact.

3.  The appellant should be scheduled for 
a VA psychiatric examination.  All 
indicated tests should be accomplished 
and all clinical findings should be 
reported in detail.  The examiner must 
assign a numerical code under the Global 
Assessment of Functioning Scale (GAF) and 
should include a definition of the 
numerical code assigned.  The examiner 
must provide a comprehensive report 
containing full rationale for any opinion 
expressed.

4.  If any benefit sought on appeal, for 
which a notice of disagreement has been 
filed, remains denied, the appellant and 
his representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

No action is required of the appellant unless further notice 
is provided.  The Board does not intimate any factual or 
legal conclusions as to the final disposition warranted in 
this appeal.

This claim must be afforded expeditious treatment by VARO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the VAROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C.P. RUSSELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



